Ragan, C.
Hiram J. Palmer, administrator, has filed a petition in error here for the review of a judgment pronounced against him in favor of De Witt C. Howard by the district court of Hall county. The record presents no question of law. It is insisted by counsel for plaintiff in error that the evidence does not sustain the verdict of the jury. The evidence is not very satisfactory, but we are compelled to say that we think it sustains the jury’s verdict, and the judgment must be, and is,
Affirmed.